ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
ARINC Inc.                                  )      ASBCA No. 58610
                                            )
Under Contract No. FA8504-1 O-C-0009        )

APPEARANCES FOR THE APPELLANT:                     Philip J. Davis, Esq.
                                                   Benjamin J. Kohr, Esq.
                                                    Wiley Rein LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Lt Col James H. Kennedy III, USAF
                                                    Air Force Chief Trial Attorney
                                                   Gregory A. Harding, Esq.
                                                   Behn B. Kelly, Esq.
                                                    Trial Attorneys

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 26 August 2014



                                                ~~t!A
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 58610, Appeal of ARINC
Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals